Citation Nr: 1227272	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  08-26 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1978. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified before the undersigned Veterans Law Judge in April 2012.  A copy of the transcript is of record. 



FINDING OF FACT

The Veteran has left ankle pain without any identifiable disability.


CONCLUSION OF LAW

In the absence of a current disability, the criteria for service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Assist and Notify

Before addressing the merits of the issue of entitlement to service connection for a left ankle disorder, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in March 2006 of the criteria for establishing service connection for his left ankle claim, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  

With respect to the Dingess requirements, in June 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the Veteran was provided the June 2006 notice, the matter was readjudicated in a May 2008 statement of the case.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).   

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, service treatment records have been obtained and associated with the claims file.  The Veteran's VA treatment records are also of record.  An inquiry to the Social Security Administration (SSA) reflects no record of the Veteran receiving benefits.  His Virtual VA file has been review; no additional VA treatment records are located in this file.  No outstanding evidence has been identified that has not otherwise been obtained.

Discussion of the Veteran's April 2012 Veterans Law Judge (VLJ) hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  Entitlement to service connection for a left ankle disorder was identified as an issue at the hearing.  Sources of evidence relevant in this regard were identified during this process.  Moreover, the record was held open for 60 days in order to enable the Veteran to submit treatment records reflecting a current diagnosis and an opinion linking his current symptomatology to service.  No records were submitted.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Next, a specific VA examination was obtained in June 2007.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2007 VA examination obtained in this case is more than adequate, as it is predicated on a full reading of the Veteran's claims file.  Crucially, although the VA examiner considered the Veteran's complaints of left ankle pain and a recent X-ray, no diagnosis of a left ankle disability was made.  The Board acknowledges that the VA examiner did not provide a medical opinion regarding the etiology of the Veteran's left ankle complaints.  The VA examiner indicated that to do so would be mere speculation.  While the VA examiner did not specifically point out the June 1975 in-service treatment of the Veteran's left foot in his analysis, the VA examiner noted that he had reviewed the Veteran's in-service treatment records.  The Board finds that a Remand to obtain an addendum medical opinion, regarding the etiology of the Veteran's left ankle complaints, is not warranted as the evidence does not reflect that the Veteran has a left ankle diagnosis during the appeals period.  Without a current diagnosis, service connection cannot be granted as a matter of law.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The Veteran contends that he was injured in a 1975 in-service accident, when a trailer dropped on his left foot.  He asserts that he suffers from a left ankle disorder stemming from this in-service injury.  See BVA Hearing Transcript (T.) at 3-4.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§  1110, 1131 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). 'In the absence of proof of a present disability there can be no valid claim.'  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A review of the Veteran's service treatment records reflects that the Veteran was treated in June 1975 for pain to his left foot.  Slight swelling was noted.  The Veteran was able to bare weight, range of motion was good, and he was able to move his foot and toes with little problem.  The Veteran was given an Ace wrap and no duty as a driver for 5 days.  A treatment record, dated 5 days later, noted that it hurt when he stood or walked a long way.  He was prescribed no prolonged standing or walking for 3 days.  No further in-service treatment was noted.  A June 1978 separation examination noted a normal clinical evaluation of his musculoskeletal system, his feet, and lower extremities. 

Almost 30 years following service, the Veteran was seen in April 2007 after twisting his ankle.  He reported that he had stepped into a hole.  The Veteran reported at that time that he had injured his left ankle before and was told that if he hurt it again he should get seen right away.  An X-ray at that time reflected soft tissue swelling adjacent to the lateral malleolus.  No fracture or dislocation was noted.  Significantly, an examination at that time reflected no bruising of the ankle and normal pulses.  Normal range of motion of the ankle was noted without clear laxity.  There was no severe pain on manipulation or clear swelling.  His ankle was not tender to palpation.  The VA treating physician noted an ankle sprain, recurrent.  However, given that an examination at that time was essentially normal, it appears that this "diagnosis" was predicated on the Veteran's own self-report of prior injuries to his left ankle.  

Nevertheless, the Veteran's left ankle was thoroughly evaluated in a subsequent June 2007 VA examination.  At that time, the Veteran reported that he had sprained his left ankle in Okinawa in 1975 when an ammunition trailer fell on his left ankle and tore his boot.  He indicated that he did not recall ever going to sick call or having treatment for this injury.  The Veteran complained of pain, weakness, stiffness, swelling, and instability of the left ankle.  He reported being prescribed a left ankle brace.  An inspection of his ankles demonstrated no effusion, edema, deformity, skin, vascular or bony changes.  There was no tenderness about palpation or percussion to the ankle joint or foot.  No abnormal callus formation or abnormal wear on the left boot was noted.  The VA examiner only diagnosed the Veteran with a mild chronic right ankle sprain.  Notably, despite the Veteran's complaints, a left ankle disorder was not diagnosed.  The Board finds that the June 2007 VA examination is adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file.  Moreover, the VA examiner interviewed the Veteran, and conducted an orthopedic evaluation.  The Board finds the VA examiner's determination that the Veteran does not have a diagnosis of a left ankle disorder to be of great probative value.

The Board notes that an October 2007 VA treatment record noted a diagnosis of chronic feet pain, with a history of ankle sprain rule out arthritis.  However, this appears to be related to the Veteran's now service-connected right ankle which was diagnosed at the June 2007 VA examination.  A more recent treatment record dated in November 2010, reflected that the Veteran had a left ankle brace.  No left ankle disorder was diagnosed.  

Significantly, a review of the post-service evidence reveals that the Veteran has not been diagnosed as having a chronic left ankle disorder.  As set forth above, one of the elements necessary for service connection is medical evidence of a current or present disability.  The Court has held that there can be no valid claim without proof of a present disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The existence of a current disability is the cornerstone of a claim for VA disability benefits.  See Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997). 

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, however, there is no evidence of diagnoses of a left ankle disorder during the time period of this appeal. 

The Veteran is certainly competent to report that he experiences chronic pain associated with this disorder.  The Board acknowledges his competency to report symptoms, such as pain, that comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, while he is competent to report the symptoms he experienced through his senses, he is not competent as a lay person to render a medical diagnosis or relate a medical disability to his period of service.  As noted above, the record was held open for 60 days following his BVA hearing to enable him the opportunity to submit evidence documenting a current left ankle disability and an opinion linking his current symptoms to service.  No such evidence was submitted by the Veteran. 

Moreover, although the Veteran has complained of pain related to his claimed disorder, pain alone, is not in and of itself, considered a disability for which service connection may be established.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).   

The Board finds that the medical evidence of record outweighs the Veteran's unsubstantiated lay testimony that he suffers from a chronic left ankle disorder.  In sum, there is no competent medical evidence of record confirming the Veteran has a chronic left ankle disorder.  As there is no medical evidence establishing a current diagnosis of a left ankle disorder, there cannot be a discussion as to whether there exists a medical nexus between military service and such disability.  Since the Veteran does not have a left ankle disorder, the claim must be denied by operation of law.


ORDER

Service connection for a left ankle disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


